UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-A Initial Version REGULATION A OFFERING STATEMENT UNDER THE SECURITIES ACT OF 1933 Spotlight Capital Holdings, Inc (Exact name of issuer as specified in its charter) Spotlight Capital Holdings, Inc. 601 South Figueroa St., Suite 4050, Los Angeles, CA Phone: (213) 337-6784 (Full Mailing Address of issuer's principal executive office and telephone number, including area code ) Date of this Offering Circular: March 28, 2016 Title and Amount of Securities Offered Common Unrestricted Stock of the Company Total Value of $20,000,000 per year for the next three Years beginning with Original Offering Date THIS OFFERING STATEMENT SHALL ONLY BE QUALIFIED UPON ORDER OF THE COMMISSION, UNLESS A SUBSEQUENT AME NDMENT IS FILED INDICATING THE INTENTION TO BECOME QUALIFIED BY OPERATION OF THE TERMS OF REGULATION A. THIS OFFERING CIRCULAR CONTAINS ALL OF THE REPRESENTATIONS BY THE COMPANY CONCERNING THIS OFFERING, AND NO PERSON SHALL MAKE DIFFERENT OR BROADER STATEMENTS THAN THOSE CONTAINED HEREIN. INVESTORS ARE CAUTIONED NOT TO RELY UPON ANY INFORMATION NOT EXPRESSLY SET FORTH IN THIS OFFERING CIRCULAR. This Offering Circular, together with Financial Statements and other Attachments, consists of a total of 44 pages. Offering Price Underwriting Proceeds Proceeds Stock Offering Num ber to the Discount to to Class per Of Yea rs Public Commission Issuer Others Offered Yea r Offered Per Unit NIA unrestricted Three Total NIA unrestricted Years 1 Item 2. Table of Contents Item 3. Summary of Risk Factors 3 Item 4. Dilution 3 Item 5.Plan of Distribution and Selling Security holders 4 Use of Proceeds to Issuer 7 Item 7.Description of Business 9 Item 8.Description of Property 12 Item 9.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 10. Directors, Executive Officers and Significant Employees 15 Business experience. 16 Item 11.Compensation of Directors and Executive Officers 17 Item 12. Security Ownership of Management and Certain Securityholders 18 Item 13. Interest of Management and Others in Certain Transactions 19 Item 14.Securities Being Offered 20 General Rules 21 Financial Statements for Tier 1 Offerings 22 Item 16.Index to Exhibits 25 Item 17.Description of Exhibits 25 IMPORTANT NOTICES TO INVESTORS IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERI NG, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED OR APPROVED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULA TORY AUTHORITY. FURTHERMORE, THESE AUTHORITIES HAVE NOT PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES HAVE NOT 1BEEN QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION. WE PLAN TO QUALIFY THE OFFERING WITH THE SECURITIES AND EXCHANGE COMMISSION'S NEW REGULATIONS CONCERNING REGU LATION A SECURITIES REGULATORY BODIES, THE SECURITIES REG ULATORY BODY IN THE DISTRICT OF COLUMBIA AND THE SECURITIES REGULA TORY BODIES OF OTHER STATES AS WE MAY DETERMINE FROM TIME TO TIME. WE MAY ALSO OFFER OR SELL SECURITIES IN OTHER STATES IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE LAWS OF THOSE OTHER STATES. THESE SECURITIES ARE OFFERED FOR SALE IN THE UNITED STATES OF AMERICA AND OTHER JURISDICTIONS PURSUANT TO REGISTRATION WITH THE SECURITIES AND EXCHAGE COMMISION ISSUANCE OF REGULATION A+ SECURITIES REGULATION, BUT REGISTRATION IS PERMISSIVE ONLY AND DOES NOT CONSTITUTE A FINDING THAT THIS PROSPECTUS IS TRUE, COMPLETE, AND NOT MISLEADING, NOR HAS THE DEPARTMENT OF INSURANCE AND SECURITIES REGULATION PASSED IN ANY WAY UPON THE MERITS OF, RECOMMENDED, OR GIVEN APPROVAL TO THESE SECURITIES. ANY REPRESE NTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SE C U R I T I E S A N D E X C H A N G E COMMISSION DOES NOT PASS UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS OR UPON THE MERITS OF THIS OFFERING AND THE C?MMISSION EXPRESSES NO OPINION AS TO THE QUALITY OF THIS SECURITY., NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESE NTATIONS OTHER THAN THOSE CONTAINED IN OR INCORPORATED BY REFERENCE IN THIS OFFERING CIRCULAR AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY US. 2 Item 3. Summary of Risk Factors These are speculative securities. Investment in the Securities involves significant risk. You should purchase these securities only if you can afford a complete loss of your investment. See the "Risk Factors" section on page 25 of this Offering Circular for a discussion of the following and other risks: • Since its inception through December 31, 2011, the Management has recorded a net loss and has had no revenue; • The Company has significant operation history, and the current Management has significant experience in developing projects similar to the Projects anticipated but risk, none-the-less, is inherent therein; • The Company has not established any minimum offering amount, and there is no assurance that the Company will raise sufficient funds to carry out its business objectives; • There are Projects which are planned to be the Company's principal asset, and factors outside of the Company's control could significantly decrease the value of that asset; • The determination of the offering price and other terms of the Offering have been arbitrarily determined and may not reflect the value of your investment; • Your investment is highly illiquid and the Company does not intend to provide any liquidity options; • If the Company was to become subject to the Investment Company Act of 1940 (the "1940 Act") it could have a material adverse effect on the Company, and it is probable that the Company would be terminated and liquidated; and • The interest of the Management, the principals and its other affiliates may conflict with your interests . Item 4. Dilution Our net tangible book value as of December 31, 2014 was approximately $-765,816 due mainly to the fact that when the current management acquired the company it acquired its debt, there were no assets. Net tangible book value per Unit is determined by dividing our total tangible assets, less total liabilities, by the membership interests outstanding. Dilution in net tangible book value per percentage interest represents the difference between the amount per percentage interest paid by purchasers of the Securities in this Offering and the net tangible book value per percentage interest immediately after this Offering. After giving effect to the sale of 12,000,000 Securities (representing 2.20% of convertible Stock fr o m t h e total out standing issued stock ) in a prior Offering at the offering price of $2.00 per Unit when converted, and after deducting the estimated offering expenses payable by us, our as adjusted net tangible book value as of December 31, 2015, would have been approximately $-12,765,816, or $-1.3848 per outstanding membership interest. This represents an immediate increase in net tangible book value of approximately $78,412 ( 18.6%) to the Class A member (or approximately $9.50 per Class A Common Stock) and an immediate decrease in net tangible book value of approximately $128,411 (39.5%) to new Investors purchasing Securities in the Offering (or approximately $39.51 per Unit). 3 Current Stockholders Equity $-12,765,218 Securities outstanding prior to offering Book value per share Proceeds after offering expenses Current Stockholders Equity $-12,765,218 Adjusted net tangible book value Class A number of shares Class B number of shares Number of Shares Book value per Class A Unit (At Proposed $1O per) $706,177,81 0 Book value per Class B Unit (At Proposed $2 per) Book value to the Class A Member Book value to the Class B Members Increase per Class A Unit Dilution per Class B Unit Increase in book value for Class A Decrease in book value for Class B The above discussion and calculations are based on a Class A Unrestricted Stock representing l 00% of the issued and outstanding membership interests of the Company as of the date of this Offering Circular and Class A Unrestricted Stock and Class B Unrestricted Stock, respectively, representing 71.74% and 28.26% of the issued and outstanding membership interests of the Company following the Offering. We may choose to raise additional capital due to market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. To the extent that additional capital is raised through the sale \')f equity or convertible debt securities, the issuance of these securities could result in further dilution to Interest Holders. Item 5.Plan of Distribution and Selling Security holders (a)If the securities are to be offered through underwriters, give the names of the principal underwriters, and state the respective amounts underwritten. Identify each such underwriter having a material relationship to the issuer and state the nature of the relationship. State briefly the nature of the underwriters' obligation to take the securities. Securities are not being offered through underwriters.Currently, the Company has no existing contracts with any underwriters in relation to this offering. (b) State briefly the discounts and commissions to be allowed or paid to dealers, including all cash, securities, contracts or other consideration to be received by any dealer in connection with the sale of the securities. Not Applicable 4 (c) Outline briefly the plan of distribution of any securities being issued that are to be offered through the selling efforts of brokers or dealers or otherwise than through underwriters. Alton Response (d)If any of the securities are to be offered for the account of security holders, identify each selling security holder, state the amount owned by the security holder prior to the offering, the amount offered for his or her account and the amount to be owned after the offering. Provide such disclosure in a tabular format. At the bottom of the table, provide the total number of securities being offered for the account of all security holders and describe what percent of the pre-offering outstanding securities of such class the offering represents. None of the securities offered through this statement will be offered for the benefit of any security holders. The securities offered under this statement, will be offered to the public and not through a security older. (e)Describe any arrangements for the return of funds to subscribers if all of the securities to be offered are not sold. If there are no such arrangements, so state. There are no such arrangements (f) If there will be a material delay in the payment of the proceeds of the offering by the underwriter to the issuer, the salient provisions in this regard and the effects on the issuer must be stated. There are no underwriters or offering through underwriters. (g) Describe any arrangement to (1) limit or restrict the sale of other securities of the same class as those to be offered for the period of distribution, (2) stabilize the market for any of the securities to b offered, or (3) withhold commissions, or otherwise to hold each underwriter or dealer responsible for the distribution of its participation. There are no such arrangements (h)Identify any underwriter that intends to confirm sales to any accounts over which it exercises discretionary authority and include an estimate of the amount of securities so intended to be confirmed. There are no underwriters In addition, stock markets have experienced extreme price and volume fluctuations that have affected and continue to affect the market prices of equity securities of many companies in our industry. In the past, stockholders have instituted securities class action litigation following periods of market volatility. If we were involved in securities litigation, we could incur substantial costs and our resources and the attention of management could be diverted from our business. 5 Substantial future sales of our common stock, or the perception in the public markets that these sales may occur, may depress our stock price. Sales of substantial amounts of our common stock in the public market after this offering, or the perception that these sales could occur, could adversely affect the price of our common stock and could impair our ability to raise capital through the sale of additional shares. The shares of common stock offered in this offering will become freely tradable without restriction under the Securities Act. We will continue to incur certain costs as a result of being a public company and in the administration of our organizational structure. After the offering, we may incur higher legal, accounting, insurance and other expenses than at the level that we are currently experiencing. We also have incurred and will continue to incur costs associated with the Sarbanes-Oxley Act and related rules implemented by the Securities and Exchange Commission ("
